DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 9/15/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0010359 A1 to Jung (hereinafter “Jung”).

Concerning claim 1, Jung discloses a distance measuring apparatus (Abstract) comprising: 
an output unit configured to output information (Fig. 1, paragraph [0032]); 
a memory configured to store map information of golf courses (paragraph [0061]); 
a location acquiring sensor configured to acquire a current location (Fig. 4, paragraphs [0047], [0048]); 
a distance measuring sensor configured to measure a distance to a target (Fig. 4, paragraphs [0047], [0048]); 
a slope sensor configured to measure a tilt angle (Fig. 4, paragraphs [0047], [0065]); and 
a control unit configured to read map information of the golf course corresponding to the current location from the memory, to calculate a first distance from the current location to a first point on the golf course by using the map information, to calculate a horizontal distance to the target by using the distance to the target and the tilt angle, and to output the horizontal distance to the output unit when the horizontal distance is within the first distance (Figs. 2A-2D, 9B, 13, paragraphs [0035], [0039]).

Concerning claims 2 and 12, Jung discloses further comprising an azimuth sensor configured to measure an azimuth, and the control unit outputs the horizontal distance when the azimuth is included in a range between a first azimuth in a direction connecting a second point of the golf course from the current location and a second azimuth in a direction of connecting a third point of the golf course from the current location (Fig. 2A, paragraphs [0031], [0035]).

Concerning claims 3 and 13, Jung discloses wherein the second point and the third point are two points where an arc and two radii of a fan having the first distance as a length of a radius thereof meet each other when a length of the arc of the fan satisfies a predetermined length (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 4 and 14, Jung discloses wherein a central angle of the fan is bisected/divided by a connection line between the current location and the first point (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 5 and 15, Jung discloses wherein the second point and the third point are two points where two tangent lines from the current location to the green of the golf course contact the green (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 6 and 16, Jung discloses wherein the first point is a longest point from the current location on the green of the golf course (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 7 and 17, Jung discloses wherein the control unit further calculates a second distance from the current location to a fourth point of the golf course, and outputs the horizontal distance to the output unit when the horizontal distance is included in a range between the first distance and the second distance, and the fourth point is a shortest point from the current location on the green of the golf course (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 8 and 18, Jung discloses wherein the second point and the third point are two points that are in contact with a circle centered on the central point of the green of the golf course from the current position and having a predetermined distance as a radius, and the first point is a longest point from the current location on the circle (Figs. 2A, 2D, paragraphs [0022], [0031], [0035]).

Concerning claims 9 and 19, Jung discloses wherein the control unit calculates an altitude of the target by using an altitude of the current location, the distance to the target, and the tilt angle, and calculates a horizontal distance to the target when the altitude of the target is included between the altitude of the hole obtained from the map information and a sum of a predetermined height and the altitude of the hole (paragraphs [0022], [0031], [0035], [0040], [0054]).

Concerning claims 10 and 20, Jung discloses wherein the control unit outputs a message for guiding re-measurement to the output unit when the horizontal distance is outside the first distance (paragraphs [0022], [0031], [0035], [0040], [0054], [0057]).

Concerning claim 11, see the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Applicant argues that Jung does not disclose “outputting the horizontal distance when the horizontal distance is within the first distance.”  However, the Examiner respectfully disagrees.  As shown in at least Fig. 2C, and described in at least paragraph [0039], element 167 is outputting the horizontal distance when it is within the first distance.  As broadly as the claimed, the distance shown is within the first distance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715